  Case 16-01358         Doc 39     Filed 02/12/19 Entered 02/12/19 10:59:05              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01358
         MARYGRACE V HOWARD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/18/2016.

         2) The plan was confirmed on 04/06/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/09/2019.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01358        Doc 39        Filed 02/12/19 Entered 02/12/19 10:59:05                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $14,910.02
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $14,910.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,766.76
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $678.53
    Other                                                                     $12.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,457.29

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                    Unsecured      3,578.00            NA              NA            0.00        0.00
BLUE CROSS BLUE SHIELD            Unsecured         178.26           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      6,500.00       4,207.58        4,207.58           0.00        0.00
COMCAST                           Unsecured         230.00           NA              NA            0.00        0.00
Health Lab                        Unsecured          50.00           NA              NA            0.00        0.00
I C Systems Collections           Unsecured         457.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured            NA         475.29          475.29           0.00        0.00
METROPOLITAN ADVANCED RAD SE      Unsecured         139.00           NA              NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         270.00        270.00          270.00           0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         207.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured          34.00           NA              NA            0.00        0.00
PREMIER BANK CARD                 Unsecured         475.00           NA              NA            0.00        0.00
PRESTIGE FINANCIAL SVC            Secured        9,400.00     18,737.46        19,087.46      8,328.18    2,124.55
PRESTIGE FINANCIAL SVC            Unsecured      8,197.00            NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured      1,000.00            NA              NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         295.00        295.01          295.01           0.00        0.00
TORRES CREDIT SVC                 Unsecured         985.00           NA              NA            0.00        0.00
US DEPT OF ED NELNET              Unsecured      8,517.00       8,839.41        8,839.41           0.00        0.00
US DEPT OF EDUCATION/NELNET       Unsecured      8,517.00            NA              NA            0.00        0.00
WEST LAKE HOSPITAL                Unsecured      1,400.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01358         Doc 39      Filed 02/12/19 Entered 02/12/19 10:59:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,087.46          $8,328.18         $2,124.55
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,087.46          $8,328.18         $2,124.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,087.29                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,457.29
         Disbursements to Creditors                            $10,452.73

TOTAL DISBURSEMENTS :                                                                      $14,910.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
